Citation Nr: 1031654	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  00-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
knee.

2.  Entitlement to service connection for arthritis of the left 
knee.

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to an initial compensable rating for hearing loss 
of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1999 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  In September 2007, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of the 
hearing has been incorporated into the claims file.  The issues 
on appeal were previously before the Board in February 2008 at 
which time they were remanded for additional development.

The issue of entitlement to an initial compensable rating for 
hearing loss of the left ear is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's right knee arthritis became manifest years 
after service and is not otherwise attributable to service.

2.  The Veteran's left knee arthritis became manifest years after 
service and is not otherwise attributable to service.

3.  The Veteran's right ear hearing loss became manifest years 
after service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or aggravated 
during the Veteran's active duty service, and may not be presumed 
to have been incurred in or aggravated during such service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Arthritis of the left knee was not incurred in or aggravated 
during the Veteran's active duty service, and may not be presumed 
to have been incurred in or aggravated during such service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Hearing loss of the right ear was not incurred in or 
aggravated during the Veteran's active duty service, and may not 
be presumed to have been incurred in or aggravated during such 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the appellant with respect to the issues 
on appeal decided herein in December 2004.  As this letter was 
prior to the June 2005 rating decision on appeal, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

VA has fulfilled its duty to notify the appellant in this case.  
In letters dated in December 2004 and March 2001 (pertaining to 
service connection for arthritis of the right and left knees), 
the RO informed the appellant of the evidence needed to 
substantiate his claims and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the claimant 
and that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In regard to this appeal, the Board finds that the 
appellant is not prejudiced by a decision at this time since the 
claims are being denied.  Therefore, any notice defect, to 
include the degree of disability or an effective date, is 
harmless error since no disability rating or effective date will 
be assigned.  Moreover, the appellant was notified of the 
disability rating and effective date elements in a March 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to his service connection 
claims including requesting information from the appellant 
regarding pertinent medical treatment he may have received and 
requesting records from the identified providers.  Regarding the 
claim of entitlement to service connection for arthritis of the 
right and left knees, the record does not contain records of 
arthroscopic surgeries that the Veteran reportedly underwent in 
1978 (for the right knee) and 1988 (for the left knee).  In light 
of this fact, the Board remanded the case in February 2008 in an 
effort to locate these missing records.  The RO, in turn, 
contacted the Veteran by telephone in February 2010 to obtain 
additional information regarding the arthroscopies.  The Veteran 
informed the RO that he had tried to get the records, but that 
they were no longer available.  He said that one of the hospitals 
had closed and that both of the physicians who performed the 
surgeries were deceased.  The Board thus finds that reasonable 
efforts have been made to assist the Veteran in obtaining this 
evidence and that there is no reasonable possibility that these 
missing records may be located or recovered.  Accordingly, no 
useful purpose would be served in remanding this matter for more 
development.

Moreover, the appellant was afforded VA examinations during the 
pendency of this appeal and was also provided with the 
opportunity to attend a Board hearing, which he attended in 
September 2007.  With respect to VA examinations, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations reports with respect to the service 
connection issues are adequate as they are predicated on a review 
of the Veteran's claim file including his service treatment 
records and all pertinent evidence of record as well as an 
adequate physical examination, and includes a medical nexus 
opinion.  Thus, there is adequate medical evidence of record to 
make a determination in these issues.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issues presently being 
decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal presently being decided and that adjudication of these 
claims at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits with respect to the service connection 
claims.

II.  Analysis

A.  General Law and Regulations

Service connection may be granted for a disability resulting from 
an injury or disease incurred or aggravated in service.  38 
U.S.C.A. §  1110 (West 2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
arthritis and sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within one year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006)



B.  Arthritis of the Right and Left Knees

Facts

The Veteran's service treatment records show that he was treated 
for multiple abrasions in February 1969 following a motorcycle 
accident, including to the lower extremity region.  The Veteran 
was noted to have walked away from the scene of the accident and 
later presented to the emergency department for a check up.  He 
was discharged 24 hours after admission when it was evident he 
had no neurological damage and his vitals were stable.  An 
October 1969 service treatment record shows that the Veteran was 
seen for a right knee injury.  He reported that he had been in a 
motorcycle accident about 7 months earlier and injured his knee 
then.  He said that he was unable to put any pressure on his 
right knee after sitting for any length of time, and he denied 
that pain was involved.  There was no swelling or tenderness on 
examination.  Knee x-rays were negative.  The Veteran was told 
that he did not have to return to the clinic.  Service treatment 
records also show that the Veteran was sent to sick bay in March 
1970 for a laceration to the left knee.  He was given sutures and 
returned to duty.

The Veteran's May 1970 separation examination report shows that 
he had a normal clinical evaluation of the lower extremities.  It 
also shows that he had a 2 inch linear scar on his left knee, 
anteriorly.

An admission record from a private medical facility in November 
1978 shows that the Veteran was being admitted for pericarditis 
with effusion.  This record contains a final diagnosis of 
"[s]tatus post old Vietnam gunshot wounds to lower 
extremities".  His past medical history notes that he had been 
hospitalized in Vietnam in 1969 for approximately two and a half 
months secondary to shotgun wounds to both extremities for 
shrapnel excision.

On file is the Veteran's employee health record containing an 
October 1986 entry that reflects the Veteran's complaint of right 
knee pain.  He had a noted history of injury to the right knee 
and was status post arthroscopic surgery.  He also had a history 
of torn cartilage.  A November 1987 entry relays the Veteran's 
report of long-standing ligament damage in each knee.  He 
reported that sometimes his knees cause his lower legs to go out 
on him causing him to fall.  He further reported that the back of 
his left knee causes a burning feeling which he said eventually 
goes away.  He was diagnosed as having unstable knee joints.  A 
March 1989 entry shows that the Veteran had had difficulty 
walking for five years and had experienced a "twisting" 
incident earlier that morning.  The Veteran was noted to have 
"bad knees" and was treated with an ace bandage and Motrin 
before returning to duty.  

In filing a claim for service connection for knee disabilities in 
July 1998, the Veteran reported that he had been blown off the 
flight deck (in service) and fell 28 feet into a gun tub.  He 
said that he received stitches to both knees.  He also said he 
had been struck in the left knee by six inch long shards of 
turbine resulting in a puncture wound and stitches.  He also 
reported being treated in a hospital following a motorcycle 
accident for "abrasions, bruises and contusions".  

A February 1999 outpatient record notes that the Veteran had had 
left knee surgery.  

A May 2003 VA x-ray report of the Veteran's right knee contains 
an impression of early degenerative arthritis.  

A VA orthopedic outpatient record in June 2003 notes that the 
Veteran had had a knee scope in the past on his right knee.  It 
also notes that he had had some kind of device explode on him in 
Vietnam resulting in shrapnel in his knee which continued to 
bother him.  X-rays were noted to be essentially normal.  The 
physician stated that he was going to scope the Veteran's knee.  

At a VA scar examination in August 2003, the Veteran reported 
that he had bilateral knee pain due to bilateral degenerative 
arthritis.  He denied any complaints regarding his left knee 
scar.  He said he got the scar in 1968 or 1969 when a metal 
fragment got into the turbine of a jet engine device breaking the 
turbine causing a metal fragment to strike his left knee.  The 
Veteran reported that he was presently being seen by a VA doctor 
in Poplar Bluff for both knees and that arthroscopic surgery was 
anticipated.  He added that the right knee bothered him the most 
and that he was going to have arthroscopic surgery on the right 
knee first.  He was diagnosed as having scar, left distal thigh, 
with no functional impairment.

A March 2004 VA outpatient record contains the Veteran's surgical 
history as including bilateral knee arthroscopy.

An April 2004 VA scar examination report shows that x-rays were 
ordered of the Veteran's scars due to his report that he had 
metal in his scars.  While a small metallic foreign scar was 
identified in the Veteran's right forehead scar, no metallic 
bodies were identified in his left knee.  The Veteran was 
diagnosed as having scars, left knee.  Normal examination.  
Subjective complaints of pain.

In December 2004, the RO received statements from various co-
workers of the Veteran stating that the Veteran walked with a 
noticeable limp and had problems walking, standing, bending, 
stooping and kneeling.  The RO also received a statement from the 
Veteran's VA physical therapist who said he had worked with the 
Veteran since 1988 and noticed that over the years the Veteran 
had been experiencing difficulty with his left knee.  He said 
that when he asked the Veteran why he was limping, the Veteran 
said that he was injured in Vietnam.  

An April 2005 VA x-ray report of the Veteran's left knee contains 
an impression of no radiopaque foreign body was visualized of the 
left knee.  The left knee was well preserved without significant 
changes.

In July 2005, the Veteran was seen in a VA specialty clinic 
complaining of bilateral knee degenerative joint disease and 
pain.  He assessed the level of knee pain on a pain scale (from 1 
to 10) as a "7".  That same day the Veteran was seen in a VA 
orthopedic clinic where he was noted to have a 20 year history of 
bilateral knee pain and that the pain had always been worse in 
the left knee.  He was noted to have had two surgeries, in 1978 
and 1988, which were both for the removal of metal and bone 
fragments secondary to an explosion injury in service.  He was 
further noted to have declined a repeat scope of his left knee 
the prior year because he did not want to go under general 
anesthesia.  He said he had been treated for years with NSAIDS 
(non-steroidal anti-inflammatory drugs), until developing a 
bleeding ulcer at which time he stopped taking the medication.  
He said he only wished treatment and evaluation of the left knee 
since it had become worse.  He was assessed as having 
degenerative joint disease of the left knee.

VA outpatient records from the orthopedic clinic show that the 
Veteran was given Hyalgan injections in the left knee in July 
2005 and August 2005, and in the right knee in September 2005.  
He was assessed as having degenerative joint disease in the right 
and left knees.  The Veteran reported at a November 2005 
orthopedic visit that the injections worked very well in his left 
knee, but not in his right knee.  He was assessed as having 
degenerative joint disease, bilateral knees.  He indicated that 
he did not wish to have any further intervention at that time.  

During a VA orthopedic examination for the right knee in February 
2006, the Veteran reported that he began experiencing nagging 
right knee pain following an incident in service in 1968 when, 
while serving aboard the USS Vonhomershard Aircraft Carrier, he 
was blown off of the flight deck during a night launch landing 18 
feet below on an iron deck.  He reported sustaining scratches and 
a laceration at that time.  He also reported being in a 
motorcycle accident in February 1969 that resulted in abrasions 
to the right side of his body.  After examining the Veteran and 
ordering knee x-rays, and relaying the Veteran's medical history, 
the examiner concluded that there was no evidence of arthritis of 
the right knee.  He stated that he had personally reviewed the 
Veteran's knee x-rays and that neither knee showed any x-ray 
evidence of degenerative joint disease.  He diagnosed the Veteran 
as having arthralgia right knee.  He stated that the Veteran's 
complaints referable to the right knee were subjective and he did 
not find any objective evidence to suggest any specific 
orthopedic pathology in the right knee other than the subjective 
complaint of knee pain.  He stated further that there were no 
findings to suggest that the Veteran's current complaints of knee 
pain were related to the documented motorcycle accident in 
February 1969.

In May 2006 and June 2006, the RO received information downloaded 
from the internet regarding osteoarthritis.  

At a Board hearing in September 2007, the Veteran testified 
regarding two incidents involving his knees.  He said that one of 
the incidents involved an explosion injury that occurred when the 
compressors of a small jet engine fractured and hit him in the 
right and left legs.  He asserted that this caused metal 
fragments to be imbedded in his lower extremities requiring 
postservice arthroscopic surgeries to his knees in 1978 and 1988.  
He went on to testify that the surgical records from the 1978 and 
1988 surgeries would show that metal fragments and bone fragments 
had been extracted.

In October 2009, the Veteran underwent a VA bilateral knee 
examination where he reported experiencing shrapnel in both knees 
in the Philippines when a huffer turbine exploded.  He also 
reported injuring the right knee in the United States in a 
motorcycle accident and during an altercation.  He said that he 
began having knee symptoms on and off while in service, which 
became more constant in the early 1970s.  X-rays revealed 
degenerative arthritis of the right and left knees.  The examiner 
stated that he was unable to render an (etiological) opinion 
without resorting to mere speculation.  He explained that the 
Veteran's medical records were incomplete as they did not reflect 
the Veteran's time in Vietnam and although the Veteran claimed 
injuries, he could not confirm them.  

Discussion

The Veteran asserts that he has arthritis of the right and left 
knees as a result of inservice injuries to his knees.  His 
service treatment records show that he sustained abrasions to 
both lower extremities following a motorcycle accident in 
February 1969, and that he was treated for a "right leg injury" 
in October 1969 which he asserted was the result of the February 
1969 motorcycle accident.  Knee x-rays were negative at that time 
and the Veteran was told he did not have to return to the clinic.  
Service treatment records also show that the Veteran was treated 
for a left knee laceration in March 1970 and received sutures 
before returning to duty.  The Veteran also asserts that he 
sustained shrapnel to both knees in service; however, this is not 
shown in his service treatment records nor has it been verified 
in postservice medical records.  In fact, x-rays performed in 
April 2004 and April 2005 in response to the Veteran's reports of 
metal in his left knee revealed that no radiopaque foreign bodies 
were visualized in the left knee.  

As for the disabilities being claimed, i.e., arthritis of the 
right and left knees, there are inconsistencies in the medical 
evidence regarding the presence of bilateral knee arthritis.  In 
this respect, x-ray findings in August 2003 and October 2009 show 
degenerative arthritis in both knees, and x-ray findings in April 
2005 (with respect to the left knee) and February 2006 
(pertaining to both knees) show no knee arthritis.  The Board 
finds that the weight of evidences supports the presence of 
arthritis of the right and left knees.  Accordingly, current 
disability is demonstrated.  See 38 C.F.R. § 3.303(a).  However, 
as arthritis was first noted by x-ray many years after service, 
in August 2003, presumptive service connection under 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 is not warranted.

Regarding the showing of chronic disease in service, see 
38 C.F.R. § 3.303(b), while the Veteran's service treatment 
records show that he sustained abrasions to both lower 
extremities as well as a laceration to his left knee, there is no 
showing of a chronic right or left knee disability in service.  
This is evident by the fact that there are no other recorded 
complaints or treatment involving the Veteran's knees in service 
and in view of his May 1970 separation examination report showing 
that he had a normal clinical evaluation of the lower 
extremities.    

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology.  

Postservice evidence documents treatment for knee pain as early 
as October 1986 (16 years after service), at which time the 
Veteran complained of right knee pain.  However, he was noted at 
this time to be status post arthroscopic surgery.  In regard to 
this surgery, as explained above, the surgery records are not 
available, but the Veteran reports having undergone right knee 
arthroscopic surgery in 1978.  Assuming the accuracy of the date 
of this surgery, it places the surgery 8 years after service.  
Regarding the left knee, there is a November 1987 employee health 
record entry relaying the Veteran's report of long-standing 
ligament damage in each knee, and the Veteran reports that he 
underwent left knee arthroscopic surgery in 1988.  Thus, while it 
is clear from the evidence that the Veteran has been experiencing 
bilateral knee problems for many years, the approximate date of 
onset is unclear and there appears to be gaps in time regarding 
treatment since service.  

Notwithstanding the above, the Board recognizes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  To the extent that the Veteran contends that he has had 
knee problems since service, although his statements are credible 
and he is competent to describe symptoms of an illness, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an injury or illness, which are within the 
realm of personal knowledge), it does not necessarily follow that 
there is a relationship between the current knee arthritis of the 
right and left knees and the continuity of symptomatology that 
the Veteran avers back to service.  In other words, as knee 
arthritis is not a condition under case law that has been found 
to be capable of lay observation, the determination as to the 
presence or etiology of such a disability is therefore medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

In an attempt to aid the Veteran in support of his claim, VA 
arranged for examinations to determine the nature, extent and 
etiology of his claimed arthritis of the right and left knees.  
However, this evidence does not show that the Veteran's current 
bilateral knee arthritis is as likely as not related to service.  
Rather, with respect to the right knee, the VA examiner in 
February 2006 opined that there were no findings to suggest that 
the Veteran's current complaints of knee pain were related to the 
documented motorcycle accident in February 1969.  Moreover, with 
respect to both knees, the VA examiner in October 2009 said that 
it would be mere speculation to make a finding that the Veteran's 
present bilateral knee arthritis was related to incidents in 
service.  He explained that the Veteran's service treatment 
records appeared incomplete as they did not reflect the Veteran's 
report of shrapnel injuries in both knees in the Philippines and 
therefore he was not able to confirm such injuries or render an 
etiological opinion regarding such purported injures and service.  
Moreover, while the examiner did review the Veteran's service 
treatment records, which included treatment for abrasions and 
contusions to the lower extremities and right knee pain following 
the motor cycle accident in February 1969, he did not did not 
relate this incident to the Veteran's diagnosis of degenerative 
arthritis of the right and left knees.   

In short, the evidence of record does not support a finding that 
arthritis of the right and left knees was incurred in service.  
As the preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).

C.  Hearing Loss of the Right Ear

Facts

The Veteran's service treatment records are devoid of complaints 
or treatment regarding the right ear, including right ear hearing 
acuity, and show that he had normal hearing acuity in the right 
ear at his separation examination in May 1970.  Audiometric 
findings at separation using International Standards Organization 
(ISO) units were as follows in the right ear:  0, 0, 0, 0, 0, and 
0 decibels at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.

A VA progress note in February 1999 notes that the Veteran was 
"Having trouble hearing".  

VA outpatient records in January 2000 show that the Veteran was 
status post squamous cell cancer to his right ear.

A VA audiology consultation record in February 2000 shows that 
the Veteran was being seen for a complaint of hearing loss.  He 
said that he had been aware of hearing loss in his left ear most 
of his adult life and he noticed hearing loss in his right ear 
for the past six months.  He denied a history of head trauma and 
denied a history of occupational and recreational noise exposure 
since service.  Audiogram results for the right ear were reported 
as showing normal auditory sensitivity through 15000 hertz and a 
mild sensorineural hearing loss above 1500 hertz.  Word 
recognition scores were 94% on the right side.  Immittance 
measurements revealed Type A tympanogram with an abnormally high 
static compliance on the right ear.  The Veteran was diagnosed as 
having bilateral asymmetric high frequency sensorineural hearing 
loss and was noted to have normal word recognition score on the 
right ear.  Results of immittance measurements on the right side 
were suggestive of an abnormally compliant tympanic membrane

During a VA audiological examination in October 2001, the Veteran 
complained of hearing difficulty for approximately 10 years.  He 
said that the hearing loss had been gradually progressive and he 
denied using hearing aids, having a history of otological 
surgery, or having a history of otorrhea.  He said that in 
service he predominantly worked with jet engine and jet aircraft 
and had worn ear protection.  He denied a history of occupational 
and recreational noise exposure since service.  

On the authorized audiological evaluation in October 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
35
25

Speech audiometry revealed speech recognition ability of 86% in 
the right ear.

The examiner remarked that the Veteran had had normal hearing in 
the right ear at the time of his service discharge and that 
current audiogram showed mild to moderate high frequency 
sensorineural hearing loss in the right ear.  The examiner went 
on to state that the reason for the observed high frequency 
sensorineural hearing loss in the right ear was not clear, but 
could not be attributed to his military service since his hearing 
in the right ear was normal at discharge.

Also on file and dated in October 2001 is an audiogram in graph 
form from Poplar Bluff Hearing Services.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).

During a VA audiological examination in August 2003, the Veteran 
reported first noticing hearing difficulty 20 years earlier and 
said that his hearing had progressively worsened over the past 3 
to 4 years.  He denied any medical problems associated with his 
ears.  He said that in the Navy he worked on a flight deck of an 
aircraft carrier and that hearing protection had been available.  
He denied a history of civilian occupational noise exposure.  

On the authorized audiological evaluation in August 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
55
40

Speech audiometry revealed speech recognition ability of 88% in 
the right ear.

The examiner diagnosed the Veteran as having a mild to moderate 
sensorineural hearing loss in the right ear.  He did not render 
an etiological opinion with respect to this diagnosis.  

A January 2005 VA outpatient record shows the Veteran's 
complaints of stuffiness in his ear.  He reported taking 
augmentin and cortisporin drops.  Findings in his right ear 
revealed a partially visualized tympanic membrane with whitish 
looking debris.  It is noted that the Veteran had ear pain and 
discomfort while ear syringing was attempted.  The Veteran 
declined a VA evaluation and said he would see an ear, nose and 
throat specialist locally.  

A treatment record from Poplar Bluff Ear, Nose and Throat Clinic 
in January 2005 shows that the Veteran complained of hearing 
problems since Vietnam.  He went on to report that he had had a 
right ear infection one month earlier at which time his ear had 
been irrigated.  He said that his right ear hurt following the 
irrigation and that he could not hear very well.  Findings 
revealed a big perforation in the right eardrum.  The Veteran was 
assessed as having a perforated right eardrum and was prescribed 
medication.  He returned to the clinic in March 2005 and reported 
that his ear was better.  Findings revealed that the right ear 
was much improved with small perforation.  An audiogram was 
performed at that time and is in graph form.

A July 2005 VA audiology outpatient clinic record shows that 
audiological testing was being terminated due to inconsistent and 
unreliable responses.  

On an authorized audiological evaluation, in August 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
55
55

Speech audiometry revealed speech recognition ability of 75% in 
the right ear.  The impedance test revealed normal tympanograms 
bilaterally.  The Veteran was diagnosed as having mild to 
moderate sensorineural loss with excellent speech recognition.  

In October 2005, the RO received information that had been 
downloaded from the internet regarding hearing loss and 
understanding audiogram results.  

In a statement dated in June 2006, the Veteran said that 
audiological testing in 2003 showed that he met VA's definition 
of ear impairment and that the denial of service connection for 
this disability was "unfair".  

At a Board hearing in September 2007, the Veteran testified that 
while he wore ear protection while on the flight line in service, 
it wasn't really hearing protection.  He said that the protection 
consisted of hard rubber cups that fit over the ears with a cloth 
helmut that produced "minor muffling".  He denied undergoing 
right ear surgery in service and reported having had a right ear 
infection, but said that this may have been after service.  

In October 2009, the Veteran underwent a VA audiology 
examination.  The examiner reported that she had reviewed the 
Veteran's claims file and medical records.  She relayed the 
Veteran's inservice noise exposure to small arms fire, jet 
engines, turbo props and heavy mechanical noise.  She also 
relayed that the Veteran had worn ear protection, but that it was 
"only headgear".  Occupationally the Veteran was noted to be a 
respiratory therapist and was working in a pharmacy.  The 
examiner noted that audiological test results were not 
recommended for rating purposes, but went on to diagnose the 
Veteran as having normal to moderate sensorineural hearing loss 
on the right side.  She opined that the Veteran's right ear 
hearing loss was less likely as not caused by or a result of his 
military noise exposure.  She explained that the Veteran had 
normal hearing at his service enlistment and separation 
examinations with no documented decrease in right ear hearing 
sensitivity from enlistment to separation.  She opined that due 
to normal hearing thresholds in the right ear at the time of the 
Veteran's service discharge as well as due to no documented 
decrease in hearing thresholds in the right ear during active 
duty, the Veteran's right ear hearing loss was less likely as not 
related to military service.

Discussion

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation from 
service, the record must include evidence of exposure to disease 
or injury in service that would adversely affect the auditory 
system and post-service test results meeting the criteria of 38 
C.F.R. § 3.385.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the requirements 
for "disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

As a starting point, the Board concedes that the Veteran was 
exposed to routine hazardous noise including jet engine noise 
while serving in the United States Navy.  Furthermore, as he is 
neither claiming service connection for a combat-related injury 
nor does the evidence suggest such an injury, the provisions 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
apply.

The Board also finds that the Veteran currently meets the 
regulatory hearing thresholds for impaired hearing in the right 
ear under 38 C.F.R. § 3.385.  However, this disability was not 
shown in service.

Regarding his service treatment records, the Veteran was shown to 
have normal right ear hearing consisting of pure tone decibel 
levels of 0, 0, 0, 0, 0 and 0 at 500, 1000, 2000, 3000, 4000 and 
6000 Hertz, respectively, at his service separation examination 
in May 1970.

The earliest medical evidence showing that the Veteran had right 
ear hearing loss is many years after service.  A VA progress note 
in February 1999 notes that the Veteran was "Having trouble 
hearing."  In specific regard to the right ear, the Veteran 
reported at a VA audiology consultation in February 2000 that he 
had noticed hearing loss in his right ear for the past six 
months, while also reporting left ear hearing loss for most of 
his adult life.  Thus, establishing service connection under the 
provisions of 38 C.F.R. § 3.303(b) for a chronic right ear 
hearing loss disability in service or continuity of 
symptomatology after service is not warranted by the facts of 
this case.

The Board acknowledges, as noted above, that the lack of any 
evidence that the Veteran exhibited hearing loss during service 
or within a year of service is not fatal to his claim.  The laws 
and regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Having said this, there is no medical evidence that relates the 
postservice diagnosis of sensorineural hearing loss of the right 
ear to the Veteran's service or to the one-year period following 
his separation from service.  38 C.F.R. §§ 3.303(d), 3.307, 
3.309.  Instead, there is the opinion of the October 2001 VA 
examiner who stated that the Veteran's present right ear hearing 
loss could not be attributed to his military service since his 
hearing in the right ear was normal at discharge.  Similarly, 
there is the opinion of the VA examiner in October 2009 who said 
that due to the Veteran's normal hearing thresholds in the right 
ear at the time of his service discharge as well as no documented 
decrease in hearing thresholds in the right ear during active 
duty, the Veteran's right ear hearing loss was less likely as not 
related to military service.  

The Board also acknowledges the Veteran's own assertions that his 
right ear hearing loss is the result of his military service, and 
that he is competent to give evidence about symptomatology and 
what he experienced in service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, he is not competent to diagnose 
hearing loss or render an opinion as to the cause or etiology of 
hearing loss as such matters require medical expertise which he 
is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis); see 
also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, with 
respect to any possible connection between the Veteran's right 
ear hearing loss and his military service, the Board must rely on 
the relevant medical evidence to make a determination.  As noted 
above, the only competent medical opinions in this matter weigh 
against the Veteran's claim.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for right ear hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for arthritis of the right knee 
is denied.

Entitlement to service connection for arthritis of the left knee 
is denied.

Entitlement to service connection for hearing loss of the right 
ear is denied.


REMAND

When this case was previously before the Board in February 2008, 
the Board remanded the issue of entitlement to an initial 
compensable rating for left ear hearing loss so that the Veteran 
could be afforded a new VA audiological examination.  This was in 
light of the Veteran's September 2007 Board hearing testimony 
that his left ear hearing had worsened since his last VA 
examination in 2005, and his request that he be afforded a new 
audiological examination.  See VAOPGCPREC 11-95 (April 7, 1995); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

While the record shows that the Veteran was afforded a new, 
contemporaneous VA examination in October 2009, this examination 
report is considered inadequate for rating purposes.  This is 
based on the October 2009 examiner's notation that the test 
results should not be utilized for rating purposes as the results 
indicated inconsistencies.  The Board is of the opinion that the 
Veteran should be afforded another opportunity to participate in 
a VA examination to determine the severity of his service-
connected left ear hearing loss.

Accordingly, a remand for a new audiological examination is 
necessary in order to properly evaluate the present severity of 
the Veteran's left ear hearing loss.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that, once the Secretary 
undertakes the effort to provide an examination when developing a 
service- connection claim, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological examination to ascertain 
the current severity of his left ear 
hearing loss.  The claims file must be 
made available to the examiner and 
pertinent documents reviewed by the 
examiner in conjunction with the 
examination.  All appropriate audiometric 
tests and studies should be performed and 
all findings must be reported in detail.  
The examiner must also fully describe the 
functional effects caused by the service-
connected left ear hearing loss.

2.  Thereafter, review the claim of 
entitlement to a compensable rating for 
left ear hearing loss.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case 
is returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


